Name: Council Regulation (EEC) No 2903/85 of 17 October 1985 amending the list of ACP countries in Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: trade;  Africa;  foodstuff
 Date Published: nan

 19 . 10 . 85 Official Journal of the European Communities No L 279/5 COUNCIL REGULATION (EEC) No 2903/85 of 17 October 1985 amending the list of ACP countries in Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Whereas Regulation (EEC) No 486/85 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carib ­ bean and Pacific States or in the overseas countries and territories ; Whereas Angola signed the Third ACP-EEC Conven ­ tion on 30 April 1985 ; whereas, as a result, it is one of the ACP countries referred to in Article 1 of Regula ­ tion (EEC) No 486/85 ; whereas the list in Annex I to the said Regulation should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Angola is hereby added to the list in Annex I to Regu ­ lation (EEC) No 486/85. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 October 1985. For the Council The President J.F. POOS (') OJ No L 323, 29 . 11 . 1980, p. 1 . (2) OJ No C 170, 9 . 7 . 1985, p. 2. 0 OJ No C 229, 9 . 9 . 1985, p. 127 .b) OJ No L 61 , 1 . 3 . 1985 , p. 4 .